DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
Applicants are advised to amend claim 5 to show the following:
Claim 5. The method of claim 1, wherein a configuration of the first reference signal corresponds to the first device identifier, and wherein the configuration of the first reference signal includes . 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 13 - 24 and 28 - 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claimed features of claims 13 and 28 contain subject matter which were not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The specification (US Pub. No. 2020/0106589) discloses the following:
[0062] At 320, victim BS 110 may transmit, and aggressor BS 110 may receive a first reference signal (RS-1). The first reference signal may include an identifier of victim BS 110. For example, victim BS 110 may transmit the reference signal to aggressor BS 110, which indicates that a remote interference condition is occurring. In this way, victim BS 110 may trigger aggressor BS 110 to perform a RIM operation. Moreover, victim BS 110 may trigger aggressor BS 110 to transmit a reference signal as a response. The response reference signal may enable victim BS 110 to perform a RIM operation. 
[0065] At 325, aggressor BS 110 may transmit and victim BS 110 may receive a second reference signal (RS-2). The second reference signal may include an identifier of aggressor BS 110. In some aspects, aggressor BS 110 may transmit the second reference signal as a response to receiving the first reference signal from victim BS 110. In this case, the second reference signal may be associated with information identifying 
In view of the specification (also see Figures 3 to 5), victim BS 110 corresponds to the first base station and aggressor BS 110 corresponds to the second base station with respect to the recited claims.  In other words, the first base station (victim BS 110) transmits a first reference signal (RS-1) including an identifier of the first base station (victim BS 110) to the second base station (aggressor BS 110) and the second base station (aggressor BS 110) may transmit a second reference signal (RS - 2) including an identifier of the second base station (aggressor BS 110) to the first base station as a response to receiving the first reference signal (RS - 1) from the first base station (victim BS 110).
For example, claim 13 recites the claimed features of “a method of wireless communication performed by a first base station, comprising: receiving a first reference signal associated with a remote interference condition, wherein the first reference signal corresponds to a first device identifier identifying a second base station; and transmitting, after receiving the first reference signal, a second reference signal as a response to receiving the first reference signal, wherein the second reference signal corresponds to a second device identifier identifying the first base station” which were not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification only discloses a first device identifier for identifying a first base station and a second device identifier for identifying the second base station.  Plus, according to Figure 3, claim 3 should be performed by a second base station (aggressor BS 110) and not by a first base station (victim BS 110).  
Claim 28 is rejected for the same reasons as claim 13.  
wherein the first device identifier is at least a portion of a base station identifier identifying the second base station” and “wherein the second device identifier corresponds to at least a portion of a base station identifier identifying the first base station” in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   

	Applicants are advised to amend claims 13 and 28 as recited below so that the claims are supported by the specification filed 09/23/2019.  Plus, claims 13 and 28 will be interpreted for examination in the same matter as recited below.
	Claim 13. A method of wireless communication performed by a second base station, comprising: 
receiving a first reference signal associated with a remote interference condition, wherein the first reference signal corresponds to a first device identifier identifying a first base station; and 
transmitting, after receiving the first reference signal, a second reference signal as a response to receiving the first reference signal, wherein the second reference signal corresponds to a second device identifier identifying the second base station. 
	Claim 28.  A second base station for wireless communication, comprising: memory; and one or more processors coupled to the memory, the memory and the one or more processors configured to: 
first base station; and 
transmit, after receiving the first reference signal, a second reference signal as a response to receiving the first reference signal, wherein the second reference signal corresponds to a second device identifier identifying the second base station. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10, 12 – 22, and 24 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (US Pub. No. 2016/0270086) in view of Li et al. (US Pub. No. 2014/0219113).
Regarding claim 1, Stirling-Gallacher discloses a method of wireless communication performed by a first base station, comprising: transmitting, based at least in part on an occurrence of a remote interference condition, a first reference signal, wherein the first reference signal corresponds to a first device identifier identifying the first base station (see Fig. 8, para. 0065, a transmission point A identifying a transmission point B as a dominant interferer…the transmission point A may send a request, e.g., a beam blanking request, to the transmission point B (block 810)..the request may include identifying information of the transmission point A (such as transmission point ID, cell ID, media access control layer ID, and the like)); and receiving, after transmitting the first reference signal, a second reference signal (see para. 0065 – 0066, 0072, the transmission point A may receive a blanking bitmap (block 815)…the blanking bitmap may inform the transmission point A which sub-frame (or sub-frames or frame or multiple frames) have reduced interference from transmission point B since transmission point B is using transmission beam(s) that enable transmission adjustments in these time periods).
Stirling-Gallacher does not disclose the following claimed features: regarding claim 1, wherein the second reference signal corresponds to a second device identifier identifying a second base station.
Regarding claim 1, Li discloses wherein the second reference signal corresponds to a second device identifier identifying a second base station (see para. 0055, an identifier for identifying the second radio network node 120).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Stirling-Gallacher, and have the features, as taught by Li, in order to provide for dynamic TDD where an improvement of 
	Regarding claim 2, Stirling-Gallacher discloses wherein the first base station is configured to perform a remote interference management operation based at least in part on the second reference signal (see para. 0065 – 0066, 0072, the transmission point A may receive a blanking bitmap (block 815)…the blanking bitmap may inform the transmission point A which sub-frame (or sub-frames or frame or multiple frames) have reduced interference from transmission point B where TP A may use these sub-frame for reduced interference). 
	Regarding claim 3, Stirling-Gallacher discloses wherein the first device identifier is at least a portion of a base station identifier identifying the first base station (see para. 0065, transmission point ID). 
Stirling-Gallacher does not disclose the claimed features as recited in claims 4 – 6. 
	Regarding claim 4, Li discloses wherein the second device identifier is at least a portion of a base station identifier identifying the other base station (see para. 0055, an identifier for identifying the second radio network node 120).  
	Regarding claim 5, Li discloses wherein a configuration of the first reference signal corresponds to the first device identifier, and wherein the configuration of the first reference signal includes to at least one of: a time resource allocated to the first reference signal (see para. 0049 – 0050, the identifier for identifying the first radio network node 110 may comprise downlink/uplink Time Division Duplex configuration (DL/UL TDD configuration)), a frequency 
	Regarding claim 6, Li discloses wherein a configuration of the second reference signal corresponds to the second device identifier, and wherein the configuration of the second reference signal includes at least one of: a time resource allocated to the second reference signal (see para. 0055 – 0056, The identifier for identifying the second radio network node 120 may comprise downlink/uplink Time Division Duplex configuration), a frequency resource allocated to the second reference signal, or a code division multiplexing resource allocated to the second reference signal. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Stirling-Gallacher, and have the features, as taught by Li, in order to provide for dynamic TDD where an improvement of downlink resource utilization allows a radio base station to configure DL subframes more efficiently so that energy savings may be achieved, as discussed by Li (para. 0003).
	Regarding claim 7, Stirling-Gallacher discloses further comprising: determining, based at least in part on the second reference signal, at least one of: a presence of remote interference, an estimated quantity of interfered symbols, or an interference power estimation (see abstract, para. 0004 – 0005, 0059, reduce transmission power levels, 0066, the blanking bitmap includes an indicator of an interval of time when transmissions occurring on a transmission beam originating from the second TP are adjusted to reduce interference to the first TP). 

Stirling-Gallacher does not disclose the claimed features as recited in claim 9.
	Regarding claim 9, Li discloses wherein the second reference signal is generated based at least in part on the second device identifier (see para. 0055, an identifier for identifying the second radio network node 120).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Stirling-Gallacher, and have the features, as taught by Li, in order to provide for dynamic TDD where an improvement of downlink resource utilization allows a radio base station to configure DL subframes more efficiently so that energy savings may be achieved, as discussed by Li (para. 0003).
	Regarding claim 10, Stirling-Gallacher discloses wherein the first base station is configured to receive a backhaul message from the second base station indicating reception of the first reference signal (see para. 0082, base station B signals (via an X2 interface or otherwise) to base station A, the indexes of the specific frames which are to be blanked which is in response to receiving a request from base station A).  
	Regarding claim 12, Stirling-Gallacher discloses wherein the first base station is configured to end transmission of reference signals based at least in part on detecting an end to the remote interference condition (see para. 0065 – 0066, TP A sends a beam blanking request to 
	Regarding claim 13, Stirling-Gallacher discloses a method of wireless communication performed by a second base station, comprising: receiving a first reference signal associated with a remote interference condition, wherein the first reference signal corresponds to a first device identifier identifying a first base station (see Fig. 8, para. 0065, a transmission point A identifying a transmission point B as a dominant interferer…the transmission point A may send a request, e.g., a beam blanking request, to the transmission point B (block 810)..the request may include identifying information of the transmission point A (such as transmission point ID, cell ID, media access control layer ID, and the like)); and transmitting, after receiving the first reference signal, a second reference signal as a response to receiving the first reference signal (see para. 0065 – 0066, 0072, the transmission point A may receive a blanking bitmap (block 815)…the blanking bitmap may inform the transmission point A which sub-frame (or sub-frames or frame or multiple frames) have reduced interference from transmission point B since transmission point B is using transmission beam(s) that enable transmission adjustments in these time periods).
Stirling-Gallacher does not disclose the following claimed features: regarding claim 13, wherein the second reference signal corresponds to a second device identifier identifying a second base station.
Regarding claim 13, Li discloses wherein the second reference signal corresponds to a second device identifier identifying a second base station (see para. 0055, an identifier for identifying the second radio network node 120).

	Regarding claim 14, Stirling-Gallacher discloses wherein the first base station is configured to perform a remote interference management operation based at least in part on the first reference signal (see para. 0065 – 0066, 0072, the transmission point A may send a request and receive a blanking bitmap (block 815)…the blanking bitmap may inform the transmission point A which sub-frame (or sub-frames or frame or multiple frames) have reduced interference from transmission point B where TP A may use these sub-frame for reduced interference).  
Stirling-Gallacher does not disclose the claimed features as recited in claims 15 to 18.
	Regarding claim 15, Li discloses wherein the first device identifier is at least a portion of a base station identifier identifying the second base station (see para. 0050, 0056, the identifier for identifying the first radio network node 110 and the identifier for identifying the second radio network node 120 may comprise geographical information of the first radio network node 110 and the second radio network node 120).
	Regarding claim 16, Li discloses wherein the second device identifier corresponds to at least a portion of a base station identifier identifying the first base station (see para. 0050, 0056, the identifier for identifying the first radio network node 110 and the identifier for identifying the 
	Regarding claim 17, Li discloses wherein a configuration of the first reference signal corresponds to the first device identifier, and wherein the configuration of the first reference signal includes at least one of: a time resource allocated to the first reference signal (see para. 0049 – 0050, the identifier for identifying the first radio network node 110 may comprise downlink/uplink Time Division Duplex configuration (DL/UL TDD configuration)), a frequency resource allocated to the first reference signal, or a code division multiplexing resource allocated to the first reference signal. 
	Regarding claim 18, Li discloses wherein a configuration of the second reference signal corresponds to the second device identifier, and wherein the configuration of the second reference signal includes at least one of: a time resource allocated to the second reference signal (see para. 0055 – 0056, The identifier for identifying the second radio network node 120 may comprise downlink/uplink Time Division Duplex configuration), a frequency resource allocated to the second reference signal, or a code division multiplexing resource allocated to the second reference signal. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Stirling-Gallacher, and have the features, as taught by Li, in order to provide for dynamic TDD where an improvement of downlink resource utilization allows a radio base station to configure DL subframes more efficiently so that energy savings may be achieved, as discussed by Li (para. 0003).

	Regarding claim 20, Stirling-Gallacher discloses wherein the first reference signal is generated based at least in part on the first device identifier (see para. 0065, transmission point ID).  
Stirling-Gallacher does not disclose the claimed features as recited in claim 21.
	Regarding claim 21, Li discloses wherein the second reference signal is generated based at least in part on the second device identifier (see para. 0055, an identifier for identifying the second radio network node 120).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Stirling-Gallacher, and have the features, as taught by Li, in order to provide for dynamic TDD where an improvement of downlink resource utilization allows a radio base station to configure DL subframes more efficiently so that energy savings may be achieved, as discussed by Li (para. 0003).


	Regarding claim 24, Stirling-Gallacher discloses wherein the first base station is configured to end transmission of reference signals based at least in part on detecting an end to the remote interference condition (see para. 0065 – 0066, TP A sends a beam blanking request to TP B when there is interference…otherwise it will not send a beam blanking request when there is not interference or interference has ended).
	Regarding claim 25, Stirling-Gallacher discloses a first base station for wireless communication, comprising: memory; and one or more processors coupled to the memory, the memory and the one or more processors (see para. 0060, transmission point such as an eNB, Fig. 10, processing system 1000 with a CPU and a memory) configured to: transmit, based at least in part on an occurrence of a remote interference condition, a first reference signal, wherein the first reference signal corresponds to a first device identifier identifying the first base station (see Fig. 8, para. 0065, a transmission point A identifying a transmission point B as a dominant interferer…the transmission point A may send a request, e.g., a beam blanking request, to the transmission point B (block 810)..the request may include identifying information of the transmission point A (such as transmission point ID, cell ID, media access control layer ID, and the like)); and receive, after transmitting the first reference signal, a second reference signal (see para. 0065 – 0066, 0072, the transmission point A may receive a blanking bitmap (block 
Stirling-Gallacher does not disclose the following claimed features: regarding claim 25, wherein the second reference signal corresponds to a second device identifier identifying a second base station.
Regarding claim 25, Li discloses wherein the second reference signal corresponds to a second device identifier identifying a second base station (see para. 0055, an identifier for identifying the second radio network node 120).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Stirling-Gallacher, and have the features, as taught by Li, in order to provide for dynamic TDD where an improvement of downlink resource utilization allows a radio base station to configure DL subframes more efficiently so that energy savings may be achieved, as discussed by Li (para. 0003).
	Regarding claim 26, Stirling-Gallacher discloses wherein the first base station is configured to perform a remote interference management operation based at least in part on the second reference signal (see para. 0065 – 0066, 0072, the transmission point A may receive a blanking bitmap (block 815)…the blanking bitmap may inform the transmission point A which sub-frame (or sub-frames or frame or multiple frames) have reduced interference from transmission point B where TP A may use these sub-frame for reduced interference).  

	Regarding claim 28, Stirling-Gallacher discloses a second base station for wireless communication, comprising: memory; and one or more processors coupled to the memory, the memory and the one or more processors (see para. 0060, transmission point such as an eNB, Fig. 10, processing system 1000 with a CPU and a memory) configured to: receive a first reference signal associated with a remote interference condition, wherein the first reference signal corresponds to a first device identifier identifying a first base station (see Fig. 8, para. 0065, a transmission point A identifying a transmission point B as a dominant interferer…the transmission point A may send a request, e.g., a beam blanking request, to the transmission point B (block 810)..the request may include identifying information of the transmission point A (such as transmission point ID, cell ID, media access control layer ID, and the like)); and transmit, after receiving the first reference signal, a second reference signal as a response to receiving the first reference signal (see para. 0065 – 0066, 0072, the transmission point A may receive a blanking bitmap (block 815)…the blanking bitmap may inform the transmission point A which sub-frame (or sub-frames or frame or multiple frames) have reduced interference from transmission point B since transmission point B is using transmission beam(s) that enable transmission adjustments in these time periods).
Stirling-Gallacher does not disclose the following claimed features: regarding claim 28, wherein the second reference signal corresponds to a second device identifier identifying a second base station.

It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Stirling-Gallacher, and have the features, as taught by Li, in order to provide for dynamic TDD where an improvement of downlink resource utilization allows a radio base station to configure DL subframes more efficiently so that energy savings may be achieved, as discussed by Li (para. 0003).
	Regarding claim 29, Stirling-Gallacher discloses wherein the first base station is configured to perform a remote interference management operation based at least in part on the first reference signal (see abstract, para. 0065 – 0066, 0072, the transmission point A may transmits a request and receive a blanking bitmap (block 815)…the blanking bitmap may inform the transmission point A which sub-frame (or sub-frames or frame or multiple frames) have reduced interference from transmission point B where TP A may use these sub-frame for reduced interference).  
Stirling-Gallacher does not disclose the claimed features as recited in claim 30.
	Regarding claim 30, wherein the first device identifier is at least a portion of a base station identifier identifying the second base station (see para. 0050, 0056, the identifier for identifying the first radio network node 110 and the identifier for identifying the second radio network node 120 may comprise geographical information of the first radio network node 110 and the second radio network node 120).
.

Allowable Subject Matter
Claims 11 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

					Pertinent Prior Arts

	Khoryaev et al. (US Patent No. 9,699,731), in the same field of endeavor as the present invention, disclose the victim node receiving downlink signal information from an aggressor node. The victim node can estimate a channel impulse response for a channel between the aggressor node and the victim node using the downlink signal information. The victim node can estimate an inter-node interference signal for the channel using the downlink signal information and the channel impulse response. The victim node can receive an uplink signal from a wireless device, wherein the downlink signal information is received prior to the reception of the uplink signal. The victim node can subtract the estimated inter-node interference signal from the uplink signal to form an inter-node interference compensated uplink signal to substantially cancel the inter-node interference from the aggressor node in the uplink signal (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473